Citation Nr: 1029112	
Decision Date: 08/03/10    Archive Date: 08/16/10

DOCKET NO.  05-02 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania.

This claim was previously remanded by the Board in January 2009 
for additional information.  The RO has complied with those 
remand directives.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

During the pendency of this appeal, the regulations governing the 
criteria to grant service connection for PTSD have been amended.  
Accordingly, it is necessary to remand this case for a VA 
examination.

The Veteran's claim was previously remanded in January 2009 for 
verification of his alleged in-service stressors.  Under the 
amended regulations, verification of his stressors may no longer 
required, as per the circumstances as delineated below.  However, 
clarification of his diagnosis must be made by a qualifying VA 
psychiatrist or psychologist prior to adjudicating this claim.

Under the amended regulation, effective July 13, 2010, to 
establish service connection for PTSD, a Veteran must 
demonstrate: a current diagnosis of PTSD (rendered by an examiner 
specified by the regulation); an in-service stressor consistent 
with the places, types, and circumstances of service 
(satisfactorily established by lay testimony) that has been 
medically related to the Veteran's fear of hostile military or 
terrorist activity by a VA psychiatrist or psychologist, or one 
contracted with by VA; and the Veteran's PTSD symptoms have been 
medically related to the in-service stressor by a VA psychiatrist 
or psychologist, or one contracted with by VA.  See 75 Fed. Reg. 
39843 (Jul. 13, 2010) (to be codified at 38 C.F.R. 
§ 3.304(f)(3)).  

The regulation specifies that if a stressor claimed by a Veteran 
is related to that Veteran's fear of hostile military or 
terrorist activity and a VA psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA has contracted, 
confirms that the claimed stressor is adequate to support a 
diagnosis of PTSD and that a Veteran's symptoms are related to 
the claimed stressor, in the absence of clear and convincing 
evidence to the contrary, and provided the claimed stressor is 
consistent with the places, types, and circumstances of that 
Veteran's service, a Veteran's lay testimony alone may establish 
the occurrence of the claimed in-service stressor.  "[F]ear of 
hostile military or terrorist activity" means that a Veteran 
experienced, witnessed, or was confronted with an event or 
circumstance that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of the Veteran or 
others, such as from an actual or potential improvised explosive 
device; vehicle-imbedded explosive device; incoming artillery, 
rocket, or mortar fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon friendly military aircraft, 
and the Veteran's response to the event or circumstance involved 
a psychological or psycho-physiological state of fear, 
helplessness, or horror.  Id.

An October 2002 VA medical record shows the Veteran has a 
diagnosis of PTSD from a VA psychiatrist.  During the 
examination, the Veteran identified the following traumatic 
event:  He was in charge of an convoy of three trucks.  On return 
from a delivery, he granted permission to stop for a 'few 
drinks.'  After the drinks, the second of the three trucks 
crashed and the driver, who had had one drink, was killed.  The 
Veteran stated that this accident caused his great distress and 
guilt.  The examiner diagnosed PTSD based on the account.  

The record also contains evidence of additional stressors.  
Specifically, the Veteran claimed as one of his in-service 
stressors that in August or September 1969, while stationed in 
Vietnam with the 315th Infantry, 2 five-ton trucks collided while 
en route to pick up supplies.  The Veteran reported that one of 
the trucks contained approximately 20 to 25 women.  See DRO 
hearing testimony of October 2005, pages 1-2.  In his April 2003 
and October 2005 statements in support of his claim, the Veteran 
reported that he had to pick up the dead bodies.

The Board notes the Veteran has also reported additional 
stressors, to include the death of a driver when his truck went 
off the side of a mountain; an officer that threatened to kill 
him; and that he experienced mortar attacks.  See April 2003 and 
October 2005 statements in support of claim.

In light of this evidence, the Veteran should be afforded a VA 
examination with a psychiatrist or psychologist to determine 
whether he has an acquired psychiatric disorder, including, but 
not limited to PTSD, due to a fear of hostile military or 
terrorist activity during active service or otherwise 
etiologically related to his service.  See 38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4)(i); see Clemons v. Shinseki, 23 Vet. 
App. 1 (2009). 

Accordingly, the case is REMANDED for the following action:

1.	After completing any initial notice and 
or development found warranted after a 
complete review of the claims file, 
above requested development, the RO 
should schedule the Veteran for a VA 
examination with a psychiatrist or 
psychologist to determine the nature 
and likely etiology of the claimed 
psychiatric disorder.  

2.	The entire claims file, including a 
copy of this remand, must be made 
available to the examiner for review.  
Accordingly, the examiner should review 
the pertinent evidence, including the 
Veteran's lay assertions, and also 
undertake any indicated studies.  

Based on the examination and record 
review, the examiner should provide an 
opinion as to the following: 

a.	Does the Veteran have a diagnosis of 
PTSD?

b.	If the Veteran has a diagnosis of 
PTSD:

i.	What stressful event in the 
during the Veteran's period of 
service is adequate to support a 
diagnosis of PTSD?

ii.	Are his current symptoms related 
to the claimed stressor?  

iii.	In addition to the other 
information provided in the 
examination report, please 
specifically state whether or 
not the claimed stressor is 
related to the Veteran's fear of 
hostile military or terrorist 
activity.

c.	If the examiner does not diagnose 
PTSD, the examiner should explain why 
the Veteran does not meet the 
criteria for a diagnosis of PTSD.  

3.	The examiner should prepare a printed 
(typewritten) report setting forth all 
examination findings, along with a 
complete rationale for all opinions and 
conclusions reached.  It is imperative 
that the examiner offer a detailed 
analysis for all conclusions and opinions 
reached supported by specific references 
to the Veteran's claims file, including 
the in-service and post-service medical 
records, and the Veteran's lay assertions.  

4.	After completing the requested actions, 
and any additional notification and/or 
development warranted by the record, the 
RO should readjudicate the remanded claim 
of service connection in light of all 
pertinent evidence and legal authority and 
addressing all relevant theories of 
entitlement.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative, if any, an appropriate 
Supplemental Statement of the Case (SSOC) 
that includes clear reasons and bases for 
all determinations, and affords the 
appropriate time period to respond.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

